Title: To James Madison from Albert Gallatin, 21 August 1810
From: Gallatin, Albert
To: Madison, James


Dear SirNew York 21st August 1810
I enclose a letter from Mr Duval on the subject of Brown’s estate. I cannot recollect whether his account &a. were sent to Mr. Pinkney, but will write to day to have it done. The report by the last arrival from England is that he has recovered a part of the money from Brown.
I received last night the Batture paper which I will return whenever I shall have read it. Is it intended as a brief for the lawyers or for publication?
It is extremely difficult to make at this moment any general alteration in the deposits of public money; for as we grow poorer, we are on the contrary obliged to concentrate what is left by drawing from the other Banks such as the Manhattan &a. And by the end of the year we will probably be reduced so low as to make the deposits of no importance to any Bank. I believe also that the lessening of discounts by the Bank of the U. States has not produced the effect you apprehend; as it is but trifling and is far exceeded by the new discounts made by the new Banks created since spring in New York, Baltimore &a. But there is a general diminution of specie; and there may be partial inconveniencies to State Banks resulting from that source. If instead of a general observation, the place or places whence the complaint has arisen are made known to me, a temporary remedy may perhaps be administered. I have already been applied to by the Bank of Columbia, where the evil arose from Davidson’s harshness and littleness, and have acted upon it. Mrs. G. presents her affectionate regards to Mrs. Madison. Respectfully & affectionately Your’s
Albert Gallatin
